Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections

Claims 2, 3, and 8 are objected to because of the following informalities:  replace the recitation “or a combination of two or more of these materials” with “or combination thereof” in order to better characterize claimed invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1, 2, 3, 7, and 10 recite “sheet-like polymer carrier”.  It is submitted that the recitation “sheet-like” renders claim indefinite because it is not clear what is meant by this recitation.  The recitation “sheet-like” should be deleted to overcome this rejection. 

As to claim 1, this claim at line 1 recites “the material comprises”.  There is a lack of antecedent basis with respect to the aforementioned recitation in the claim. 

As to claim 3, this claim recites “butyl-based adhesive”.  The meets and bounds of the aforementioned recitation are not clear.  It is unclear whether the aforementioned recitation means adhesive containing butyl rubber (butyl rubber-based adhesive).  Appropriate clarification is requested from applicant. 

As to claim 4, this claim recites “oily solvent”.  It is unclear as to what is meant by this recitation.  For example, it is unclear whether oily solvent is a solvent that is formed of oil. 

As to claim 6, this claim recites “composite anti-ultraviolent agent”.  It is not clear what is meant by this recitation.  For example, it is not clear whether the term “composite” means that the anti-UV agent is formed of more than one anti-UV agent. Appropriate clarification is requested from applicant. 

Claim 10 recites, “an adhesive layer”.  It is unclear whether this adhesive layer is additional adhesive layer.  Further, this claim recites “on the other side of the bottom of the sheet-like polymer carrier”.  There is a lack of antecedent basis with respect to the recitation “the other side of the bottom”.  

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang, Guangbin et al. (CN 104057686 A- machine translation) discloses preparation method of pre-laid waterproof coiled material. Zhao, Zubing et al. (CN 106183268 A- machine translation) discloses self-sticking pre-laid waterproof roll material.  Zhao, Zubing et al. (CN 107351477 A- machine translation) discloses pre-laid waterproof coiled material.  Wiercisnki et al. (US 8453405 B2) discloses waterproofing membrane having a flexible carrier sheet, a PSA, and reflective particles on the surface of the adhesive. Wiercinski further discloses that the reflective particles should have average diameter equal to or greater than the thickness of the adhesive (abstract).  Barlett et al. (US 5316848) discloses a waterproofing membrane.  Cai et al. (US 20210164220 A1) discloses polymer pre-laid waterproof rolling material.   Yang et al. (US 20210147730 A1) discloses pre-laid polymer waterproof rolling material. Yoshida et al. (US 20190351450 A1) discloses water repellent coating film.  Chen et al. (US 20130108860 A1) discloses surface modification of pressure-sensitive adhesive with nanoparticles.  Wiercinski et al. (US 6500520 B1) discloses particle coated bonding systems.  Barlette et al. (US 5496615) discloses waterproofing membrane. Hermann (US 5405648) discloses solid particles coated with polymer coating (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
April 29, 2022